Title: To James Madison from Thomas H. Williams, 14 June 1809 (Abstract)
From: Williams, Thomas H.
To: Madison, James


14 June 1809, Washington, Mississippi Territory. Forwards petition from Seth Lewis and twelve other attorneys who recommend Drury W. Breazeale for the vacancy in Madison County, Mississippi Territory, if Congress will pass a law establishing a judicial district there. Takes this action as acting territorial governor and suggests the petition should go to the secretary of state, but “in giving it a different destination I am guided by the special request of the parties interested in the enclosure.”
